DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group I and Species I-a (i.e., claims 1-9 and 14-18) in the reply filed on 08/02/21 is acknowledged.  The traversal is on the ground(s) that “… all of the claims are related to a battery comprising a plurality of battery cells as well as a plurality of anode electrodes and a plurality of cathode electrodes arranged around a perimeter of the battery, the examination of the full set of claims 1-20 is more efficient, would require no additional searching, and would impose no additional burden”.  This is not found persuasive because the issues of claiming or having claims directed to two (2) different statutory and independent inventions or inventive groups (i.e. a device per se (the battery) and a method of operating a battery) are divergent. Although there may be some overlap in the searches of the two groups, there is no reason to believe that the searches would be identical, or equally applicable to the specifics of the claimed subject matter of each group invention as delineated in the restriction requirement dated 06/02/21. Furthermore, the examination of the device (battery) claims per se is based on a different criteria from that of different/independent method claims, hence the examination of the two is not necessarily co-extensive, is not in the same field of search or art, and/or is not in the same classification area. In addition, the two groups have separate classifications, different fields of search, and/or separate status in the art as properly delineated and identified in the restriction requirement (see restriction requirement dated 06/02/21 for classification details). Therefore, based on the additional work involved in searching and mechanical means, particular materials, or other distinguishing characteristics. Accordingly, serious burden would be raised if the search of such different species was made as required for the separate, distinct and mutually exclusive species or embodiments. 
The requirement is still deemed proper and is therefore made FINAL.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/29/21 was considered by the examiner.
Drawings
The drawings were received on 11/14/19.  These drawings are acceptable.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 and 14-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The language “a plurality of anode electrode and a plurality of cathode electrodes, of each of the plurality of the battery cells, arranged around a perimeter of the battery” in claim 1 is of uncertain meaning, thereby rendering the scope of the claim vague and obfuscated.  The foregoing language is not defined by the claim, and the specification does not provide a standard for ascertaining the requisite structure. In this case, the language “arranged around a perimeter of the battery” is problematic to define the specific structural cooperative relationships of the anode/cathode electrodes within, inside, in, on or around the battery per se. What does “arranged around a perimeter” means in the context of the claimed invention? That is to say, the language fails to clearly and precisely set forth the specific spatial orientation or mechanical arrangement of the anode/cathode electrodes relative to the battery itself as it is commonplace to locate or situate the anode/cathode electrodes inside or within the battery per se. Thus, one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-9 and 14-18 are rejected under 35 U.S.C. 103 as being unpatentable over Dhar et al 2016/0072121 in view of Liu 2017/0353042.
As to claims 1, 7-9, 15:
	Dhar et al disclose that it is known in the art to make a battery comprising a plurality of layer electrodes each including a first charged sector and a second charged sector, wherein the plurality of layer electrodes are assembled within respect to each other such that first charged sector of a first plate of the plurality of layer electrode is laid below the second charged sector of a second plate of the plurality of layer electrodes located immediately above the first plate in a battery (i.e., arranged around the perimeter of the battery) (Abstract; 0049-0050; 0053; 0130; Figures 7-9 show a plurality of electrode assemblies electrically connected (0120-0125; 0128; 0130; 0140). Figure 14 shows the electrochemical cell connected to a power bus (0135; 0118). Figure 16 depicts the electrochemical cell module, power bus and battery package (0136). In this case, Figures 7-9, 14 and 16 encompass the plurality of battery layers, the anode/cathode electrodes arranged such that they are alternating around the battery perimeter, and the same number of anode/cathode electrodes placed in the battery; and the anode/cathode electrodes interconnected with different battery electrode assemblies (i.e., each electrode assembly taken to represent a separate-different battery). 

    PNG
    media_image1.png
    462
    636
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    450
    509
    media_image2.png
    Greyscale
 
    PNG
    media_image3.png
    444
    586
    media_image3.png
    Greyscale
 
    PNG
    media_image4.png
    457
    529
    media_image4.png
    Greyscale


As to claims 5-6:
Dhar et al disclose the battery is housed, placed or used in in a vehicle or connected or being part of the vehicle frame, thereby forming a structural component of the vehicle (i.e., automotive industry) (0126; 0003). 
As to claim 14:
Dhar et al teach prismatic cells (0009; TABLE 1). 
As to claim 16:
Dhar et al disclose an O-ring electrode for sealing the gap between two subsequent electrode layers (0143; 0156-0157). Dhar et al disclose the sealing of battery cases and covers together and/or sealed SLI batteries (0035).  
As to claims 17-18:
Dhar et al disclose the anode/cathode electrode collecting tabs and connecting posts; and electrode connectors (0123-0124; 0128; 0130). 
Dhar et al disclose a battery according to the foregoing description. However, the preceding reference does not expressly disclose the specifics of the controller/processor. 
As to claims 1-4:
	In this respect, Liu discloses that it is known in the art to make a battery comprising a plurality of battery electrode assemblies in a battery body portion 205 including a control unit placed therein (i.e., internal to the battery) (Abstract; 0016-0018; 0020-0023; 0031; 0036; 0042, 0045-0051; Figures 7-9, 2, 4-5) configured to or capable of controlling charging-discharging operations of the battery and/or charging parameters thereof (0016-0021; Abstract; 0011-0012) including a processor (0025). Figure 10 shows the battery pack including the control unit 1002 (0101). 
	In view of the above, it would have been within the purview of a skilled artisan to use the controller/processor of Liu in the battery of Dhar et al as Liu teaches that the specifically disclosed controller/processor assists in the process of collecting various data of the battery, communicating with other smart batteries in a battery pack and realizing electric quantity transfer among smart batteries, in performing electric energy allocation within the battery; and in controlling processes of charging and discharging so as to maintain a safer, uniform and active balanced charging and discharging operation. Further, the claim would have been obvious because the technique for improving a particular class of devices was part of the ordinary capabilities of a person of ordinary skill in the art, in view of the teaching of the technique for improvement in other situations, or based upon the teaching of such improvement in other situations. Thus, one of ordinary skill in the art would have been capable of applying this known method of enhancement to a “base” device (method, or product) in the prior art and the results would have been predictable to one of ordinary skill in the art. Stated differently, use of known technique to improve similar devices (methods, or products) in the same way is prima-facie obvious. KSR International Co. v. Teleflex Inc., 550 US- 82 USPQ2d 1385, 1396 (2007). KSR, 550 U.S. at 417, 82 USPQ2d at 1396. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAYMOND ALEJANDRO whose telephone number is (571)272-1282.  The examiner can normally be reached on Monday-Thursday (8:00 am-6:30 pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara L. Gilliam can be reached on (571) 272-1330.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 


/RAYMOND ALEJANDRO/
Primary Examiner
Art Unit 1727